IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                     FILED
                                                                  December 18, 2008
                                 No. 08-50205
                               Summary Calendar                 Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

LUIS MIGUEL MACIAS

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-1666-ALL


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
      Luis Miguel Macias appeals his conviction for assaulting a federal officer
on account of the performance of his official duties in violation of 18 U.S.C. § 111.
Macias does not dispute that he was the driver of a car that caused U.S.
Customs and Border Protection Officer Ronald Kraft to lose control of his
motorcycle or that Officer Kraft was injured in the resulting crash. Macias
argues, however, that the evidence shows only that both men were negligent and
that there is no evidence that Macias acted intentionally. Macias further argues

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-50205

that the evidence fails to show that he assaulted Officer Kraft on account of the
performance of his official duties because there is no evidence that Macias was
aware that Kraft was one of several Customs and Border Protection officers who
searched Macias’s vehicle earlier that night.
      Our review of the evidence shows that a rational jury could have concluded
that Macias intentionally assaulted Officer Kraft and that the assault occurred
on account of the victim’s performance of his official duties. See United States
v. Pruneda-Gonzalez, 953 F.2d 190, 193 (5th Cir. 1992).
      AFFIRMED.




                                       2